DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed October 4, 2021.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser (US Patent No.: 4445062).
For claim 12, Glaser discloses the claimed invention comprising: a hub body (reference numeral 12) having: a central axis of rotation (see figure 1), a plurality of lugs .  

    PNG
    media_image1.png
    592
    920
    media_image1.png
    Greyscale


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US Patent Application Pub. No.: US 2013/0049493 A1).
For claim 15, Zhao et al. disclose the claimed invention comprising: a hub body (reference numeral 27) having a central axis of rotation (see figures 4, 5), a plurality of rotor segments (reference numeral 24) arranged around the hub body (see figures 4, 5); and a plurality of permanent magnets (reference numeral 26) located between adjacent rotor segments (see figures 4, 5), wherein each rotor segment (reference numeral 24) has a radially extending sidewall (radially extending side of rotor segment 24, see figure 5), wherein a magnet restraining portion (reference numeral 30) of each rotor segment (reference numeral 24) extends circumferentially away from its radially extending sidewall (see figure 5) at least partway over an adjacent magnet (reference .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser as applied to claim 12 above, and further in view of Zhao et al. (US Patent Application Pub. No.: US 2013/0049493 A1).
For claim 13, Glaser discloses the claimed invention except for the ratio of (a) the thickness of each rotor segment in the circumferential direction adjacent the widest part of the head portion of the respective lug to (b) half the thickness of the narrowest part of the neck portion of the respective lug being in the range 1.35 to 1.65.  Having a particular thickness for the rotor segment or lug would merely involve adjusting the size or shape of the lug when comparing the components of Glaser (reference numerals 14, 45, see figure 1 of Glaser) and the components of Zhao et al. (reference numerals 24, 
For claim 14, Glaser discloses the claimed invention except for the radial distance to which each lug extends into the respective rotor segment being greater than 40% of the radial height of the rotor segment.  Having a particular radial distance for the rotor segment or lug would merely involve adjusting the size or shape of the lug when comparing the components of Glaser (reference numerals 14, 45, see figure 1 of Glaser) and the components of Zhao et al. (reference numerals 24, 29, see figures 4, 5 of Zhao et al.), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular radial distance for the lug and rotor segments as disclosed by Glaser and Zhao et al. for the rotor segment and lug of Glaser for predictably providing desirable configuration for facilitating proper functioning of the device.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. as applied to claim 15 above, and further in view of Figgins et al. (US Patent Application Pub. No.: US 2014/0103771 A1).
For claim 16, Zhao et al. disclose the claimed invention except for the groove being substantially semi-circular in a cross-sectional plane which extends transversely with respect to the axis of rotation.  Having a particular shape for the rotor segment .  

Allowable Subject Matter
Claims 1-4, 6, and 8-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a hub body for supporting a plurality of permanent magnets and having: a central axis of rotation, a fluid inlet for receiving a fluid coolant, a fluid outlet for outputting the fluid coolant, and fluid conduits which are coupled to the fluid inlet and the fluid outlet, wherein the fluid conduits define a set of separate fluid paths, each fluid path of the set extending radially outwardly to a region radially beneath a respective magnet of the plurality of permanent magnets, and then radially inwardly, wherein the hub body includes a central chamber for receiving fluid coolant from the fluid inlet, with each fluid path extending along a respective separate channel directly connected to the central chamber, and wherein the central chamber includes a plurality of vanes for imparting rotational velocity to fluid coolant flowing through the central chamber before .

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claim 15 have been fully considered but they are not persuasive. Since the limitations of claim 15 do not sufficiently describe the structure of the axially extending groove forming a space in between the magnet and the portion of the radially extending sidewall in which the axially extending groove is defined, the reference of Zhao et al. still discloses the invention as recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834